DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 June 2021 has been entered.

Election/Restrictions

Independent Claims 1 and 12 are allowable.  Independent Claim 16, previously withdrawn from consideration as a result of a Restriction by Original Presentation requirement, requires the allowable subject matter of allowable Claims 1 and 12.  Pursuant to the procedures set forth in MPEP § 821.04(a), the Restriction by Original Presentation requirement between the inventions claimed in Claims 1-15 and that claimed in Claims 16-20, as originally set forth in the Office action mailed on 02 June 2020, is hereby withdrawn and Claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 12, and 16.  In particular, none of the references relied upon by the examiner teach or fairly suggest the “wearable electronic device” recited in independent Claim 1, the “watchstrap for integration into a wristwatch” as recited in independent Claim 12, and/or the “back-plate for integration into a wristwatch” as recited in independent Claim 16, comprising the claimed “one or more non-contact surfaces that are substantially not in contact with a user's wrist…; one or more contact surfaces that are substantially in contact with the user's wrist…, the one or more contact surfaces comprising:  one or more electromyography (EMG) sensors responsive to muscle activity corresponding to hand poses performed by the user; and one or more capacitive biometric sensors responsive to a body capacitance of the user corresponding to physical contact between the user and an object” and “at least one processor… to:  identify a pose of a hand of the user that corresponds to signals provided by the one or more EMG sensors; and identify a physical contact between the hand of the user and the object that corresponds to signals provided by the one or more capacitive biometric sensors” as recited, in varying form, in independent Claims 1, 12, and 16.
The claimed invention is best characterized by Figure 6 of the originally filed disclosure.  The invention as claimed requires a device worn on a wrist of a user.  The device (600), namely a “wearable electronic device,” a “watchstrap for integration into a wristwatch,” or a “back-plate for integration into a wristwatch,” comprises at least one non-contact surface and at least one contact surface that is “substantially in contact with the user’s wrist.”  The contact surface of the device is required to include at least “one or more electromyography (EMG) sensors response to muscle activity corresponding to hand poses performed by the user” (see (610)) and “one or more capacitive biometric sensors responsive to a body capacitance of the user corresponding to physical contact between the user and an object” (see (670); and see Page 26, Lines 3-7 of the originally filed Specification).  In this regard, the claimed invention requires a processor adapted identify a pose of a hand of the user that corresponds to signals provided by the one or more EMG sensors.”  The claimed identification of “a pose of a hand of the user” is described in the originally filed Specification as pertaining to a gesture-recognition processing function that correlates gesture-specific signals provided by the one or more EMG sensors with known hand gestures and/or poses (see Page 16, Lines 11-16 and Page 24, Lines 1-17).  In addition, the claimed invention further requires that the processor is adapted to “identify a physical contact between the hand of the user and the object that corresponds to signals provided by the one or more capacitive biometric sensors.”  The claimed identification of “a physical contact between the hand of the user and the object” is described in the originally filed Specification as pertaining to a detection of a “body capacitance of the user.”  In particular, the originally filed Specification (see Pages 4 and 5) discloses that:

“The human body also has a capacitance of its own (i.e., the “body capacitance”) that enables it to store charge and act as a capacitor. This property is exploited in some capacitive touch sensing technologies, such as in the capacitive touchscreens of many portable electronic devices today. Typical capacitive touchscreens employ a conductive screen that is excited by an electrical signal at a single, fixed frequency. When a user touches the screen, the body capacitance of the user causes changes in this signal that are detected by a sensing circuit. Throughout the remainder of this specification and the appended claims, capacitive touch sensors that employ a single electrical frequency are referred to as “single-frequency capacitive touch sensors.”
“Recently, a new type of touch sensing technology that employs a range of electrical signal frequencies has been developed by Disney Research. Dubbed “Touche,” this new type of touch sensing technology takes advantage of the fact that different types of touch events may have different effects at different signal frequencies. The electrical signal that is used to excite the conductive screen is swept over a continuous range of electrical signal frequencies and the sensing circuit monitors changes in the corresponding return signal at various frequencies over the sweep. In this way, a frequency profile of the touch event is established, where each detectably-different type of touch event (e.g., one finger, two finger, pinch, swipe, etc.) produces a unique frequency profile that may be identified using, for example, machine intelligence algorithms, pattern recognition algorithms, and the like. Throughout the remainder of this specification and the appended claims, capacitive touch sensors that sweep over a continuous range of electrical frequencies in this manner are referred to as “swept frequency capacitive touch sensors.” Swept frequency capacitive touch sensors are described in, for example, Sato et al., “Touche: Enhancing Touch Interaction on Humans, Screens, Liquids, and Everyday Objects,” presented at CHI ’12, May 5-10, 2012 and available online: http://www.disneyresearch.com/project/touche-touch-and-gesture-sensing-for-the-real-world/ (last accessed September 29, 2014), which is incorporated by reference herein in its entirety.”

That is, in correspondence with the originally filed Specification, the claimed identification of “a physical contact between the hand of the user and the object” detection of “physical contact between the hand of the user and the object.”  Rather, the claimed invention requires the identification of a “physical contact between the hand of the user and the object,” which is disclosed in the originally filed Specification as pertaining specifically to the processing of the claimed “body capacitance of the user corresponding to physical contact between the user and an object.”
As pertaining to the most relevant prior art relied upon by the examiner, Forutanpour et al. (US 2014 / 0198944) discloses (see Fig. 1 and Fig. 2) a wearable electronic device (see (104) in Fig. 1) comprising one or more non-contact surfaces (i.e., an outer surface of (104)) and one or more contact surfaces (i.e., an inner surface of (104); see Page 2, Para. [0019]), the one or more contact surfaces (see (104) in Fig. 1) comprising:  one or more electromyography (EMG) sensors (see (112, 114) in Fig. 1) and one or more capacitive touch sensors (see (110) in Fig. 1), wherein at least one processor (see (120) in Fig. 1; see Page 2, Para. [0019]-[0022]) is adapted to identify a gesture (see (210, 212) in Fig. 2) performed by the user that corresponds to signals (i.e., EMG signals) provided by the one or more EMG sensors (112, 114); and detect, based on signals (i.e., capacitance signals) provided by the one or more capacitive touch sensors (110), physical contact (i.e., proximity at or below a threshold including contact) between an object (i.e., any arbitrary surface) and the hand of the user (see Page 2 through Page 3, Para. [0023]-[0025] and [0027]-[0029]).

	Shai (US 2013 / 0135223) discloses (see Fig. 5 and Fig. 6F, for example) that it was well-known in the art before the effective filing date of the claimed invention to implement at least one electromyography (EMG) sensor in a wearable device (i.e., in a device worn on a wrist, forearm, or hand of a user) such that the EMG sensor is responsive to muscle activity corresponding to both hand gestures and hand poses performed by the user, wherein a processor (see (512, 514) in Fig. 5) is configured to identify both hand gestures and/or a pose of a hand of the user that correspond to signals provided by the at least one EMG sensor, the pose of the hand comprising relative positions of two or more fingers of the hand (see Page 13, Para. [0157]-[0161]; Page 14, Para. [0168]; and Page 17, Para. [0207]-[0208]).  
However, like Forutanpour, Shai neither discloses nor fairly suggests “one or more capacitive touch sensors” that are “capacitive biometric sensors” and a processor 
Sato et al. “Touche:  Enhancing Touch Interaction on Humans, Screens, Liquids, and Everyday Objects” (Presented at CHI ’12, May 5-10, 2012 and hereinafter referenced as “Sato”) was cited as pertinent prior art by the applicant in the originally filed Specification at least at Pages 4 and 5.  Sato discloses a “Swept Frequency Capacitive Sensing technique” that can detect a touch event and further “recognize complex configurations of the human hands and body” (see Page 1, Abstract).  Sato discloses that while a “typical capacitive touch sensor” utilizes a single electrical signal at “a fixed frequency” in order to detect touch and gesture information associated with a touch, a capacitive touch sensor that utilizes a multi-frequency swept electrical signal is known to provide touch and gesture detection that includes “rich interaction context, such as hand or body postures” that allows a processor to determine “how” a touch or gesture interaction has occurred (see Page 1, Col. 2, Lines 11-21 through Page 2, Col. 1, Lines 1-10).  In this regard, Sato suggests that a capacitive touch sensor that utilizes a multi-frequency swept electrical signal can be integrated into an object to make “everyday objects touch gesture sensitive,” to sense “bimanual hand gestures,” to sense “human body configuration” or “pose,” to enhance “traditional touch interfaces,” and to sense “interaction with unusual materials” such as “liquids” (see Page 5, Col. 1, Ln. 19-23).  Sato suggests that the multi-frequency swept capacitive touch sensors can be implemented in objects held and/or touched by a user, and those objects can thus sense a “configuration of fingers holding a device” and/or a “hand posture” of the user 
However, the teachings of Sato do not explicitly suggest the implementation of the “Swept Frequency Capacitive Sensing technique” in a “wearable electronic device” for contact with a user’s wrist, a “watchstrap for integration into a wristwatch,” or a “back-plate for integration into a wristwatch,” such that a processor is configured to “identify a physical contact between the hand of the user and the object that corresponds to signals provided by the one or more capacitive biometric sensors.”  That is, while the teachings of Sato do appear to anticipate the “identification” of contacts between a user and physical objects, including “how” a user is interacting with the physical object, Sato does not appear to anticipate the implementation of the “one or more capacitive biometric sensors” in a “wearable electronic device” for contact with a user’s wrist, a “watchstrap for integration into a wristwatch,” or a “back-plate for integration into a wristwatch,” such that the processor is configured to “identify a physical contact” between the hand of the user and an object that the user physically contacts.  Furthermore, the teachings of Sato, even in consideration of the teachings of Forutanpour and Shai, do not appear to suggest the combination of the claimed “one or and the “one or more EMG sensors” to “identify a pose of a hand of the user.”  That is, the combined teachings of Forutanpour, Shai, and Sato do not appear to reasonably suggest the obviousness of the claimed “wearable electronic device” for contact with a user’s wrist, the “watchstrap for integration into a wristwatch,” or the “back-plate for integration into a wristwatch” without the need for the applicant’s disclosure.
Poupyrevet et al. (US 9,341,659) discloses (see Fig. 5, for example) an implementation of a swept frequency capacitive sensor in a wristband or a wristwatch (see (105)), based on the “Swept Frequency Capacitive Sensing technique” suggested by Sato, wherein a user’s “body capacitance” is monitored to detect changes as a user touches and interacts with various physical objects in an environment (see Col. 9, Ln. 25-49 and Col. 10, Ln. 11-48).  The implementation of the “capacitive biometric sensors” disclosed by Poupyrevet et al. appears to be directed to identifying “a physical contact between the hand of the user and the object that corresponds to signals provided by the one or more capacitive biometric sensors.”  
However, like Sato, Poupyrevet, even in consideration of the teachings of Forutanpour, Shai, and Sato, does not appear to suggest the combination of the claimed “one or more capacitive biometric sensors” to “identify a physical contact between the hand of the user and the object” and the “one or more EMG sensors” to “identify a pose of a hand of the user.”  That is, the combined teachings of Forutanpour, Shai, and/or Sato with the teachings of Poupyrevet do not appear to reasonably suggest the obviousness of the claimed “wearable electronic device” for contact with a user’s wrist, the “watchstrap for integration into a wristwatch,” 
In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, appear to teach or fairly suggest the combination of features recited in independent Claims 1, 12, and 16.  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622